


Exhibit 10.1


SECOND AMENDED EMPLOYMENT AGREEMENT


THIS SECOND AMENDED AGREEMENT is made as of October 7, 2013 by and between
TIMOTHY C. BARBER (“Employee”) and Expeditors International of Washington, Inc.,
a Washington corporation (“Employer”), which amends and restates the Amended and
Restated Employment Agreement dated December 31, 2008.
WHEREAS, in recognition of Employee’s value to Employer, Employee and Employer
desire to enter into this Second Amended and Restated Agreement to extend the
period of Employee’s covenant not to compete and, in recognition of such
extension, modify the payments to Employee in Section 6; and
WHEREAS, without limiting the ability of either party to end the employment
relationship in accordance with the terms of this Second Amended and Restated
Agreement, Employer and Employee currently anticipate that Employee will
continue his service in the office of President-Global Sales & Marketing at
least until the next annual meeting of shareholders to be held in May 2014.
In consideration of the mutual covenants and conditions set forth herein, the
parties hereby agree as follows:
1.Employment.


(a)In connection with Employee’s continued service in the office of
President-Global Sales & Marketing and for other good and lawful consideration
as set forth herein, Employee’s compensation and terms of employment shall be as
set forth in this Agreement.


(b)Employee agrees to render services to the best of his ability on a full-time
basis during the term of this Agreement, and shall perform such duties as the
Board of Directors of Employer or Employee’s immediate supervisor shall from
time to time direct.


2.Term. Subject to Employer’s right to terminate Employee’s employment at the
pleasure of its Board of Directors as set forth in Paragraph 6 below, this
Agreement shall commence on the date first set forth above and end with the date
of the next annual meeting of the Board of Directors (the “Initial Term”). The
term of this Agreement shall be automatically extended for additional twelve
(12) month terms in the event that the Employee shall be elected or re-elected
as an executive officer at a subsequent annual meeting of the Board of
Directors. This Agreement shall not be automatically extended and shall expire
in the event that either party hereto shall have given written notice to the
other at least thirty (30) days prior to the expiration of the Initial Term, or
any subsequent term, of intent to terminate this Agreement.


3.Compensation. For all services rendered by Employee under this Agreement,
Employee shall receive base salary and incentive compensation, as established
from time to time by the Compensation Committee of the Board of Directors.
Employee’s title and other benefits will be subject to reasonable adjustment by
action of Employer’s Board of Directors.


4.Benefits. During the term of employment hereunder, Employee shall be entitled
to participate fully in any policies which Employer may adopt generally for
employees including policies for vacation, holidays, paid sick leave, group
medical, life insurance and other employee benefits. Employer




--------------------------------------------------------------------------------




shall pay or reimburse Employee for all reasonable travel and other expenses
incurred or paid by Employee in connection with the performance of services
under this Agreement upon presentation of expense vouchers and such other
supporting information as Employer may from time to time reasonably request.


5.Warranties. Employee represents to Employer that Employee is free to enter
into this Agreement and that Employee has no commitment, arrangement or
understanding to or with any third party which restrains or is in conflict with
this Agreement which would operate to prevent Employee from performing the
services which Employee has agreed to provide.


6.Termination.


(a)    For Cause. Employer may terminate Employee’s employment hereunder upon
two (2) days prior written notice to Employee for cause, and the salary and all
other compensation referred to above shall cease upon the effective date of any
such termination for cause. As used herein, the term “cause” shall mean any act
of Employee, which in the reasonable judgment of Employer’s Board of Directors,
constitutes a violation of the Code of Conduct, any violation of the company
policy against dishonesty, larceny, fraud, deceit, gross negligence, a crime
involving moral turpitude, willful misrepresentation to shareholders, directors
or officers, or a material breach of this Agreement. In the event that
employment is terminated for cause and upon two (2) days prior written notice
from the effective date of the termination for cause, Employer may elect to
extend the provisions of Paragraph 8 for a period of two (2) years in exchange
for a lump sum payment equal to two times the Total Cash Compensation paid to
the Employee in the preceding twelve (12) month period and the provisions of
Paragraph 8 shall be extended for a period of twenty-four (24) months from the
effective date of the termination for cause. Total Cash Compensation as used
herein includes Base Salary, any incentive or bonus compensation, and any
monthly automobile allowance, but shall exclude any other benefit or expense
reimbursement. The payment will be paid to the Employee in two equal
installments of one-half the lump sum each, and will be made no later than March
15 of the calendar year after Employee’s termination of employment for the first
installment, and then on the first anniversary of the date of Employee’s
“separation from service” as defined under Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) for the second installment.


(b)     Without Cause. Employer may terminate Employee’s employment at any time
upon fifteen (15) days prior written notice and without cause; provided, that
Employee shall receive as his sole remedy for such termination a lump sum
payment equal to two times the Total Cash Compensation paid to the Employee in
the preceding twelve (12) month period and the provisions of Paragraph 8 shall
be extended for a period of twenty-four (24) months from the effective date of
the termination without cause. Total Cash Compensation as used herein includes
Base Salary, any incentive or bonus compensation, and any monthly automobile
allowance, but shall exclude any other benefit or expense reimbursement. The
payment will be paid to the Employee in two equal installments of one-half the
lump sum each, and will be made no later than March 15 of the calendar year
after Employee’s termination of employment for the first installment, and then
on the first anniversary of the date of Employee’s “separation from service” as
defined under Section 409A for the second installment.


(c)    Resignation. In the event that Employee shall resign or otherwise refuse
to continue to provide services to Employer, the salary and all other
compensation referred to above shall cease. Within thirty (30) days of the
effective date of the resignation, Employer may give Employee written notice of
intent to extend the provisions of Paragraph 8 for a lump sum payment equal to
two times the Total Cash Compensation paid to the Employee in the preceding
calendar year and the




--------------------------------------------------------------------------------




provisions of Paragraph 8 shall be extended for a period of twenty-four (24)
months from the effective date of the resignation. Total Cash Compensation as
used herein includes Base Salary, any incentive or bonus compensation, and any
monthly automobile allowance, but shall exclude any other benefit or expense
reimbursement. The payment will be paid to the Employee in two equal
installments of one-half the lump sum each, and will be made no later than March
15 of the calendar year after Employee’s termination of employment for the first
installment, and then on the first anniversary of the date of Employee’s
“separation from service” as defined under Section 409A for the second
installment.


(d)    Death or Disability. This Agreement and Employee’s employment and
compensation shall in any event terminate upon the death of Employee or the
inability of Employee to perform the duties and functions of his position for a
period of ninety (90) consecutive days due to sickness, disability or any other
cause beyond his control, unless Employer grants Employee a leave of absence
with or without all or a portion of his salary or other benefits, as may be
specified.
(e)    409A.    The intent of the parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A and,
accordingly, to the maximum extent permitted, this Agreement is to be
interpreted to be in compliance with Section 409A. With respect to the payments
set forth in this Section 6, the first installment is intended to fall within
the exception from Section 409A for short term deferrals and the second
installment is intended to comply with Section 409A.
7.Confidential Information. Employee recognizes that Employer’s business and the
business of other affiliates depend upon the use and protection of a large body
of confidential and proprietary information now existing or to be developed in
the future which will be referred to in this Agreement as “Confidential Trade
Information.” Employee intends that the meaning of Confidential Trade
Information in this Agreement will be read as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible
medium) which is related to Employer’s business and the business of corporations
affiliated with Employer or any of their potential future business and which is
not generally and publicly known. Without limiting the foregoing, Employee
agrees that the customer lists and lists of contracts and potential customers of
Employer and its affiliates are and will be a part of the Confidential Trade
Information. Employee agrees to protect and preserve as confidential during the
term hereof, and at all times after its termination or expiration, all of the
Confidential Trade Information at any time known to Employee or at any time in
Employee’s possession or control. Employee will neither use nor allow any other
person or entity (including entities partially or wholly owned by Employee) to
use in any way, except for the benefit of Employer and as directed by Employer,
any of the Confidential Trade Information. Employee will, prior to or upon
leaving employment with Employer, deliver to Employer any and all records,
items, and media of any type (including all partial or complete copies or
duplicates) containing or otherwise relating to any of the Confidential Trade
Information, whether prepared or acquired by or provided to Employee. Employee
acknowledges that all such records, items and media are at all times and shall
remain the property of Employer.


8.Covenant Not to Compete. During the term of this Agreement or for a
twenty-four (24) month extension as provided in Paragraph 6, Employee hereby
agrees that he will not directly or indirectly enter into the employment of,
render any service or assistance to or acquire any interest whatsoever, whether
as an individual proprietor, partner, associate, officer, director, consultant,
trustee or otherwise, in any business, trade or occupation in competition with
the business of Employer. Without limiting the foregoing, Employee also agrees
that he will not, during said period, cause or attempt to cause or induce any
employee of Employer to leave the employment of Employer, or call on or
otherwise solicit business from any of the customers of Employer which, at the
time of termination of his employment, were listed (or ought to have been
listed) in Employer’s records, in respect of any service or product that




--------------------------------------------------------------------------------




competes directly or indirectly with any service provided or marketed by or
actually under the development or active consideration by Employer at the time
of Employee’s termination.


9.Remedies. Employee agrees that damages for breach of his covenants under
Paragraphs 7 and 8 above will be difficult to determine and probably inadequate
to remedy the harm caused thereby and therefor consents that these covenants may
be enforced by temporary or permanent injunction. Such injunctive relief shall
be in addition and not in place of any other remedies available at law or
equity. Employee further agrees that profits made in violation of these
covenants shall be held in constructive trust for Employer. Employee
acknowledges that the provisions of this Paragraph and such covenants are
reasonable, that the lump sum payments made under Paragraph 6 are and will be
adequate compensation under the circumstances, and that in any event Employee is
capable of gainful employment without breaching such covenants. However, should
any court or tribunal ever find that any provision of such covenants are illegal
or unenforceable on the grounds of unreasonableness whether in period of time,
geographical area or otherwise, then in that event the parties agree that such
covenants shall be interpreted and enforced to the maximum extent which the
court or tribunal deems reasonable. For purpose of this Paragraph and Paragraphs
7 and 8 of this Agreement, the term “Employer” shall include any subsidiary,
agent or other affiliate of Employer.


10.Entire Agreement; Modification. The provisions contained herein constitute
the entire Agreement between the parties with respect to the subject matter
hereof and any waiver, alteration or modification of any provisions of this
Agreement, or the replacement of this Agreement shall not be valid unless in
writing and signed by all the parties signing hereunder.


11.Dispute Settlement. Any controversy, dispute or claim arising out of or
relating to this Agreement shall be resolved exclusively in arbitration before
J.A.M.S. in the Seattle office, in accordance with the dispute procedures
described in their employment rules. However, any claim or request for
injunctive relief shall be presented exclusively to the King County Superior
Court. Prior to any arbitration proceeding, there shall be a mandatory
settlement conference of the disputing parties, and a mediation. If J.A.M.S. is
unable or unwilling to serve as the ADR provider, the Parties shall select
another locally or nationally reputable ADR provider and resolve the dispute
according to the selected provider’s rules. In the event the parties cannot
agree upon a provider, one shall be appointed by the King County Superior Court,
upon motion of one of the Parties.


12.Agreement Not Assignable. Employee may not assign any of his rights or
delegate any of his duties hereunder. Employer may assign this Agreement and
delegate its duties hereunder to any of its affiliates at any time owned by,
owning or under common ownership, provided that Employee shall remain assigned
to the business conducted by Employer or its successors.


13.No Waiver. No waiver of the terms or provisions hereof shall be valid unless
in writing signed by the party against which the enforcement of such waiver is
sought, nor shall any waiver or failure to enforce any right hereunder be deemed
to be a waiver of the same or any other right in any other instance.


14.Successors. Subject to the restriction on assignment and delegation set forth
herein, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, successors, assigns and personal
representatives.






--------------------------------------------------------------------------------




Signed by the parties as of the date first written above.
EXPEDITORS INTERNATIONAL OF
WASHINGTON, INC.




By    /s/ Peter J. Rose                
Its     C.E.O.                        




Employee Name: TIMOTHY C. BARBER




Signature: /s/ Timothy     C. Barber            




